Citation Nr: 1025420	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
prior to August 5, 2009.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
since August 5, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The issue of entitlement to a total disability evaluation based 
on individual unemployability due to service connected disorders 
since August 5, 2009, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 5, 2009, the Veteran had a combined 80 
percent rating for the following service connected disabilities: 
posttraumatic stress disorder, evaluated as 70 percent disabling; 
diabetes mellitus, type II, evaluated as 20 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and for bilateral 
hearing loss, evaluated as noncompensable.  

2.  The Veteran has occupational experience as a cable splicer, 
and he has at least twelve years of education.

3.  Prior to August 5, 2009, the Veteran's service-connected 
disorders alone did not preclude him from securing and following 
a substantially gainful occupation.


CONCLUSION OF LAW

Prior to August 5, 2009, the criteria for a total disability 
evaluation based on individual unemployability due to service 
connected disorders were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in a February 2007 pre-rating 
correspondence of the information and evidence needed to 
substantiate and complete his claim, to include how disability 
rates and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready for 
adjudication.

Analysis

The Veteran asserts that he is unable to maintain employment due 
to his service-connected disabilities.
 
VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more or as a result 
of two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the combined 
rating to 70 percent or more.  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
required percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities alone render the veteran 
unemployable.
 
The United States Court of Appeals for Veterans Claims has held 
that in determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.
 
A total rating for compensation purposes based on unemployability 
will be granted when the evidence shows that the veteran, by 
reason of his service-connected disabilities, is precluded from 
obtaining or maintaining any gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341.

The Veteran has a combined rating of 80 percent for the following 
service connected disabilities: posttraumatic stress disorder, 
evaluated as 70 percent disabling; diabetes mellitus, type II, 
evaluated as 20 percent disabling, tinnitus, evaluated as 10 
percent disabling; bilateral hearing loss, evaluated as 
noncompensable

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the term prior to August 5, 2009, the Board finds that the 
Veteran was not incapable of performing the physical and mental 
acts required by employment due to his service connected 
disabilities alone.  The Veteran reports being unemployed since 
July 2002, he asserts that he retired due to job stress and that 
he is not able to return to work due to his service-connected 
PTSD.  See May 2010 Informal Hearing; VA Examination, July 2009.  

In an October 2001 statement from a VetCenter social worker 
stated that the Veteran was under her care for PTSD, and that he 
had a poor memory and concentration due to his PTSD symptoms 
which made him dangerous in an industrial setting.  She further 
opined that the Veteran's social and industrial functioning were 
greatly impaired.  

In an October 2001 statement from the Veteran's wife she stated 
that the appellant was irritable and that coworkers had stated 
that he frequently lost his temper.  

In June 2002, the Veteran was afforded a VA examination for 
posttraumatic stress disorder.  During his examination, the 
Veteran stated that he planned to retire from his job as it was 
too stressful, because he had problems concentrating, and because 
of fights with coworkers.  

In his July 2002 application for compensation based on 
unemployability, the Veteran stated that his posttraumatic stress 
disorder prevented him from securing or following gainful 
employment.  In October 2002, the Veteran filed for Social 
Security disability benefits.  In his application, the Veteran 
stated that the conditions that limited his ability to work were 
back, knee and shoulder disorders following thirty-one and half 
years as a pole climber and cable splicer on telephone line 
construction.  The Veteran additionally stated that he had a 10 
percent disability rating for a hearing loss, and 30 percent 
disability rating for posttraumatic stress disorder.  

Included in the Veteran's Social Security records is an employer 
questionnaire dated in December 2002.  In the questionnaire, his 
employer stated that the Veteran was one of the best employees he 
had ever had and that he had no problems accepting instruction, 
responding to criticism or relating with coworkers and 
supervisors appropriately.  He additionally stated that routine 
stress associated with job duties did not seem to bother the 
Veteran.  

In a January 2003 psychiatric Social Security disability 
evaluation the examiner concluded that the Veteran appeared to be 
able to perform simple work-related tasks and he demonstrated an 
ability to adapt to changes in a work setting without significant 
impairment.  The examiner additionally stated that the Veteran 
appeared to be able to work eight hours a day five days a week 
without psychiatric symptoms.  

In a February 2003 musculoskeletal examination conducted by a 
private physician the Veteran stated that he had worked for an 
electrical utility as a laborer for thirty-one years and that he 
accepted early retirement in July 2002 due to back and knee pain.  

In a May 2003 VA examination, the Veteran stated that he took an 
early retirement in July 2002 due to pain, and PTSD symptoms 
including insomnia, panic, flashbacks and irritability.  A prior 
history of alcohol abuse was also noted.  Following a mental 
status examination the appellant was diagnosed with posttraumatic 
stress disorder and assigned a global assessment of functioning 
score of 50. 

The Veteran was evaluated by private psychiatrist Dr. R.R.. in 
June 2003.  Dr. R.R.'s report, which consisted largely of the 
Veteran's stated history, concluded that the appellant was 
intelligent and could understand, retain and follow instructions.  
She stated, however, that she did not believe that he could 
sustain attention for simple repetitive tasks, relate to others 
or tolerate the stress and pressures associated with work 
activity due to his PTSD.

In a March 2004 Social Security psychiatric evaluation, the 
examining psychologist stated that with regard to impairments 
resulting from mental illness and psychological issues, the 
Veteran appeared to have a good ability to understand simple 
instructions, a fair ability to sustain attention with repetitive 
tasks, and a fair ability to relate to others such as fellow 
workers and supervisors.  It was noted that the Veteran had a 
poor ability to adapt or respond to the stress and pressures 
normally found in a day-to-day work setting.  A global assessment 
of functioning score of 58 was assigned. 

In its November 2004 disability determination, the Social 
Security Administration's Administrative Law Judge stated that he 
was not persuaded that the Veteran's mental impairment qualified 
him for disability benefits prior to May 9, 2004.  The 
Administrative Law Judge found that the Veteran was moderately 
impaired in his social functioning and moderately limited in his 
ability to deal with work stress and understand, remember and 
carry out detailed instructions.  The administrative law judge 
found no evidence to indicate that the Veteran had experienced 
deterioration or decomposition in work or work-like settings.  
Moreover, the Administrative Law Judge stated that the Veteran's 
credibility as a witness was poor due in part to the fact that 
his stated reasons for his inability to work had been 
inconsistent.  

The Veteran was examined in order to determine whether diabetes 
rendered him unemployable in March 2007.  During his examination, 
the Veteran stated that he retired from his job due to problems 
with PTSD and pain primarily in his left knee.  After an 
examination, the examiner stated that the Veteran's well-
controlled diabetes did not preclude gainful employment nor did 
it aggravate any of the Veteran's existing service connected 
conditions.  

The Veteran was also afforded a VA examination for his PTSD in 
March 2007.  The Veteran's examiner stated that he reviewed the 
claims file.  The examiner noted that the Veteran appeared to 
have remained fairly functional at work until he was forced to 
give up working for physical reasons.  The examiner opined that 
it was possible that PTSD-related difficulties such as 
irritability would cause minor problems with work as well.  The 
examiner concluded that the Veteran's level of functional 
impairment was relatively mild despite the significant symptoms 
that were reported.  The examiner stated that, from a psychiatric 
perspective, the Veteran was employable.  

The Veteran was evaluated by private psychiatrist, Dr. R.R for a 
second time in September 2007.  After her examination, Dr. R.R. 
concluded that the Veteran was unemployable because of worsening 
PTSD.  She noted that the Veteran's PTSD was worse than it was 
during her initial 2003 evaluation, and that the appellant was 
reporting increasing flash backs.  

A July 2009 audiology examination noted that the Veteran's claims 
file was reviewed, and that he was service connected for 
bilateral hearing loss and tinnitus.  The Veteran's hearing was 
tested and the examiner stated that based solely upon an ability 
to hear, the appellant was employable.  

At a July 2009 PTSD VA examination the examiner noted that after 
a full examination, the Veteran's claims file, including the 
September 2007 opinion of Dr. R.R., was reviewed.  The examiner 
reported the Veteran stated that his group therapy and medication 
helped but not significantly and that his symptoms had increased.  
The examiner opined, however that the Veteran's mental health 
treatment notes did not reflect an increase in symptoms and that 
during his last medication provider visit the appellant had 
stated that he was doing better on medication and was feeling 
about the same.  When asked about his occupational history, the 
Veteran stated that he retired in 2002 because of his knees and 
having a sufficient number of years on the job to retire.  The 
Veteran reported that during his employment he at times became 
frustrated and had conflicts with coworkers.  The appellant 
further stated that he believed that he would be unable to work 
because his PTSD was worse than when he retired.  The examiner 
noted that the Veteran's insight was fair, and the examiner 
opined that the appellant might over-appraise his degree of 
psychiatric impairment.

The Veteran was administered psychiatric tests and that his test 
scores suggested over-reporting and were considered to be of 
doubtful validity.  The examiner concluded that the Veteran's 
capacity for occupational and social functioning was moderately 
impaired by symptoms of PTSD.  The examiner did not find that 
posttraumatic stress disorder precluded the appellant from 
working. 

After considering the Veteran's assertions, the opinions of 
examining physicians and the evidence of record as a whole, the 
Board finds that the Veteran is capable of securing substantially 
gainful employment prior to August 5, 2009.  

The Board has considered the assertions that the appellant is no 
longer employable, however, the Veteran's assertions are of 
limited credibility as he has provided inconsistent statements to 
his examiners.  See a November 2004 Social Security 
Determination; and a July 2009 VA Examination.  In determining 
the weight to be assigned to evidence, credibility can be 
affected by inconsistent statements.  Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996).  In this case, the Veteran's credibility is 
questionable as he has claimed in some circumstances that he 
retired due to pain in his back and knees, and in others that he 
retired due to job stress.  See Musculoskeletal Examination, 
February 2003; VA Examination, May 2003.  The Social Security 
determination supports a finding that the Veteran's credibility 
is questionable.  See Social Security Determination, November 
2004. 

Beyond the credibility issues discussed above, the objective 
evidence is against a finding that the Veteran was unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities prior to August 5, 2009.  
The Veteran's ratings are such that they meet the criteria for a 
total disability rating under 38 C.F.R. § 4.16, however, the 
objective evidence preponderates against finding that he was 
unable to procure gainful employment due to these disabilities 
alone.  The Veteran has stated on multiple occasions that he was 
unable to continue his employment due to pain in his knees and 
back.  The Veteran is not, however, service connected for 
disorders of the knees or back.  Thus, those disorders may not be 
considered in the Board's determination as to whether the Veteran 
is unemployable.  Van Hoose,4 Vet. App. 361.  Further, in his 
December 2002 employer's questionnaire for the Social Security 
Administration, the Veteran's employer stated that the appellant 
had been a good employee with no problems responding to criticism 
or relating with co-workers.  

The Board notes the statements made by VetCenter social worker, 
and the appellant's wife which were made prior to the Veteran's 
retirement and discussed his inability to work due to his PTSD 
symptoms.  The Board finds, however, that this evidence is less 
credible as it relies in part on the Veteran's own assertions 
regarding the severity of his symptomology.  Further, the Board 
finds that this evidence is outweighed by clinical evidence which 
demonstrates that the Veteran's arthritic concerns were the 
primary contributing factor for his retirement, given the fact 
that his line of work required strenuous physical labor involving 
the back and legs which were disabled by arthritis.  Objectively, 
the Veteran was able to work despite his PTSD at the time of his 
retirement, and prior to August 5, 2009.  

The Board also notes that opinions addressing the nature of the 
Veteran's audiological disorders, and diabetes have found that 
these disabilities do not prevent the appellant from procuring 
gainful employment.  See March 2007, July 2009 VA Examinations; 
Hearing Center Evaluation, July 2009.  The March 2004 VA examiner 
noted that the Veteran had a poor ability to adapt or respond to 
the stress and pressures normally found in a day-to-day work 
setting and that Dr. R.R. opined that the Veteran was 
unemployable.  See Social Security Administration Examination, 
March 2004; June 2003 and September 2007 Evaluations.  The Board 
finds, however that these opinions are outweighed for a number of 
reasons by the evidence against a finding of unemployability.  
First, the claims file was examined by a number of his VA 
examiners who opined that the Veteran was employable.  In 
contrast, there is no indication that Dr. R.R. or the Social 
Security examiner examined the Veteran's claims file.  Further, 
both the Social Security examiner and Dr. R.R. rely heavily on 
the Veteran's assertions, Dr. R.R. quotes verbatim the 
appellant's feelings and stated symptoms.  Thus, it appears that 
these opinions rely in great part on the Veteran's self reported 
symptoms, and not on objective corroborating evidence.  In this 
case, where other examiners have found the Veteran to be 
employable based on all of the available evidence, such opinions, 
where combined with additional evidence, may be given greater 
weight.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file and 
the thoroughness and detail of the opinion); see also Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
While the issue of entitlement to total disability based on 
unemployability in this case turns largely on the impairments 
created by the Veteran's PTSD, the Board notes that both the 
Veteran's diabetes examiner and his audiologist have stated 
unequivocally that these service-connected disorders do not 
render him unemployable.  See VA Examination, August 2009; 
Hearing Center Evaluation, July 2009.

As the Veteran's credibility is questionable and as the 
preponderance of the evidence is against the Veteran's claim, the 
claim of entitlement to a total disability rating based upon 
individual unemployability prior to August 5, 2009, must be 
denied.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities prior to 
August 5, 2009, is denied.


REMAND

The Veteran has raised an informal claim of entitlement to 
service connection for coronary artery disease secondary to 
diabetes mellitus.  On August 5, 2009, a VA examiner opined that 
while coronary artery disease was not caused by diabetes 
mellitus, it was at least as likely as not that coronary artery 
disease was aggravated by diabetes mellitus.  While the Board 
acknowledges that there is a VA wide stay on the adjudication of 
claims of entitlement to service connection for ischemic (to 
include coronary) heart disease secondary to exposure to Agent 
Orange, this secondary claim is not affected by the stay.  
Moreover, the secondary claim is inextricably intertwined with 
the question of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders from August 5, 2009.

Therefore, this case is REMANDED for the following action:

1.  After fulfilling the duty to assist in a 
manner consistent with the Veterans Claims 
Assistance Act of 2000, the RO must 
adjudicate the claim of entitlement to 
service connection for coronary artery 
disease secondary to diabetes mellitus.  The 
claimant is hereby informed that the Board 
may only exercise appellate jurisdiction over 
this matter if he perfects an appeal in a 
timely manner.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009).

2.  Thereafter, the RO must readjudicate the 
appellant's entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders since August 5, 2009.  If the 
benefit is not granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


